Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.
 
CLAIMS UNDER EXAMINATION
Claims 9-10, 12-14, 16-18, 37-38, 45, 48, 51-54, 57-65, 68-71, 73 and 76-83 are pending and have been examined on their merits.

     PRIORITY
Applicant claims priority to Provisional Application 61/604493, filed on 28 February 2012. The disclosure only provides support for Bacillus Coagulans PTA-6086. The earliest disclosure providing support for all of the strains now recited in claim 9 is 61/608,466, filed on 08 March 2012.


NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-10, 12-14, 16-18, 37-38, 57-59, 63-65, 68-70, 73, 76-77, 82 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 45 have been amended to recite an amount of “at least 5%-45%”. The use of the phrase “at least”, followed by a range with specific endpoints, makes the claim unclear. It is unclear if Applicant means an amount of at least 5%, at least 45% or something different. For the purposes of examination, any amount that is higher than 5% is interpreted to read on this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-10, 12-14, 16-18, 37-38, 57-59, 63-65, 68-70, 73, 76-77, 82 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gueniche et al. (Probiotic microorganisms as active agents for enhancing the radiance of the skin's complexion. US 2012/0301452, 29 November 2012 with benefit of Provisional application 61/282,208, filed on 30 December 2009) in view of Ganeden et al. (Press Release dated 03 February 2010 pages 1-4) as evidenced by Ganeden (Press Release dated 01 October 2015 pages 1-5), Disabled World (Liver or Age Spots - Causes, Treatment, Preventing and Removal. 25 September 2010, pages 1-3), Hendel et al. (What is Vegetable Oil? Kosher Spirit. 2016, pages 1-3) and Igarishi et al. (previously cited; The Appearance of Human Skin. Columbia University, 2005, pages 1-88).
 
Claim 9 is drawn to a method for the reduction of visible signs of aging in a subject with fine lines and wrinkles on the face. As evidenced by Igarashi, all human skin comprises lines and fine wrinkles at the Meso Scale level (See Figure 3). Therefore skin of any human will inherently comprise such wrinkles across the face. The face of any human reads on the subject recited in the preamble of claim 9. Because fine lines and wrinkles are inherent to the face, topical application of a substance reads on application to fine lines or wrinkles as recited in claim 9.
 
Gueniche et al. disclose a method of treating or preventing impaired radiance of the skin’s complexion (Abstract). Gueniche teaches:
[0005] The radiance of the skin's complexion may be affected by many external or internal factors. Among the extrinsic factors, mention may be made of exposure to sunlight, exposure to temperature and humidity variations, or exposure to pollutants. Among the intrinsic factors affecting the radiance of the skin's complexion, mention may be made of stress, tiredness, hormonal changes, dehydration of the epidermis or impairment of the skin's barrier function, or even ageing. These extrinsic and intrinsic factors have a tendency to blur the complexion, making it non-uniform, dull and waxy, or even sickly, and to promote or even worsen the presence of skin imperfections.
 
[0006] In their mildest form, these impairments affect almost everyone, and their frequency is maximal at the age of puberty. However, they may appear from the age of 7 to 9 and may continue beyond the age of 40, and may especially beyond the age of 60. Thus, it is common to have skin imperfections, especially on the face, and a blurry, dull and/or non-uniform complexion even after the age of 25.

Therefore the art identifies aging as an internal factor that can make the skin dull, and that dull blurry skin increases with age. In addition to treating impaired skin radiance, the 
Gueniche discloses a cosmetic to improve skin radiance that comprises probiotic microorganisms ([0001]).The term skin is in particular “human skin”, “especially facial skin” ([0022]). Examiner notes Bacillus coagulans is listed among the probiotic microorganisms that can be used ([0071] [0077]). The art suggests topical administration ([0087]).
Gueniche teaches a use of a microorganism according to the invention necessarily takes place in an effective amount, i.e. an amount that allows the probiotic microorganism to display its active properties with regard to the impairments of radiance of the skin's complexion that are to be prevented and/or treated ([0035]). A composition for topical application according to the invention may generally comprise from 0.0001% to 30% by weight of microorganisms per gram of composition, relative to the total weight of the composition containing it ([0096]). Gueniche teaches a microorganism, may be introduced in various forms, such as a solution, a culture supernatant, a powder, optionally lyophilized, or a concentrate ([0067] [0098]). Therefore the art discloses the probiotic microorganism cane be introduced to the composition as a supernatant.
As fatty substances that may be used in the invention, mention may be made of mineral oils, for instance hydrogenated polyisobutene and liquid petroleum jelly, plant oils, for instance the liquid fraction of shea butter, sunflower oil and apricot kernel oil, animal oils, for instance perhydrosqualene, synthetic oils, especially purcellin oil, isopropyl 
 
While Gueniche teaches B. coagulans may be “preferentially chosen” as a probiotic, the art does not do so with sufficient specificity to anticipate the claimed embodiment.
 
In a press release dated 03 February 2010, Ganeden et al. disclose the following (see page 2, first paragraph): 
“Ganeden is best known for GanedenBC30 (Bacillus coagulans GBI-30, 6086), its patented, FDA GRAS, non-GMO, highly stable probiotic ingredient. Ganeden’s newest ingredient, Bonicel, is the first science-backed, probiotic-derived, personal care ingredient shown to dramatically reduce signs of aging”.
As evidenced by a second press release from Ganeden (2015), “Bonicel is the trademarked name for the supernatant produced by Ganeden BC30 (Bacillus coagulans GBI-30 6986)”. Examiner also notes the instant specification discloses Bonicel is “Bacillus coagulans supernatant” ([0084]). Therefore the 2019 press release discloses a composition comprising the supernatant of Bacillus coagulans GBI-30 6986 that has been shown to “dramatically reduce signs of aging”.

MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The claimed recitation does not distinguish the claimed supernatant over that taught by the prior art. The art teaches a supernatant from the claimed cells.
It would have been obvious to use the Ganeden probiotic supernatant in the method disclosed by Gueniche. One would have been motivated to do so since Gueniche treats conditions associated with aging, and Ganeden teaches the supernatant of Bacillus coagulans GBI-20 6986 has been shown to dramatically reduce signs of aging. One would use a composition known in the art to dramatically reduce signs of aging to treat signs of aging on the face. One would have expected success using it in Gueniche’s method since Gueniche teaches Bacillus coagulans and cell supernatants can successfully be used. As disclosed by Gueniche, waxes and alcohols are used in formulations comprising probiotic microorganisms. It would have been obvious to use a composition comprising only a carrier and a probiotic supernatant since, as taught by Ganeden, the supernatant is the therapeutic agent. It would have been obvious to use prima facie obvious.  

Claim 9 recites topical application will reduce visible signs of aging. Because the claimed method is rendered obvious by the teachings of the prior art, it follows applying a composition that has been demonstrated to “dramatically reduce signs of aging” will reduce visible signs of aging when applied to the face. Because the prior art teaches the same active ingredient disclosed by Applicant, one would expect it to have the claimed properties.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977). There is sufficient evidence that the product disclosed by the reference is Applicants' product, and the burden is shifted to Applicants to distinguish the two. See In re Best, 195 USPQ 430 and Ex Parte Gray 10 USPQ 2d 1922, 1923.

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

	
Therefore claim 9 is rendered obvious (claim 9).


Gueniche does not disclose said skin is infected. Therefore claim 10 is included in this rejection (claim 10).
claim 12).
Gueniche suggests lyophilization ([0049]). Therefore claim 13 is rendered obvious as claimed (claim 13).
Ganeden teaches a supernatant of the same strain recited in claim 9. Topical application to the skin is rendered obvious. Therefore topical application of the claimed active ingredient would be expected to have the same effects recited in claim 14. Therefore claim 14 is included in this rejection (claim 14).
Gueniche teaches a topical cosmetic process according to the invention may, for example, be performed daily, or twice daily ([0192]). Therefore claims 16 and 37 are rendered obvious as claimed (claims 16 and 37).
Gueniche teaches the following ([0193] [0194]):
A topical cosmetic process according to the invention may be performed over a period of time ranging from one week to several weeks, or even several months, this period moreover possibly being repeated.
By way of example, the topical administration of a probiotic microorganism according to the invention may be repeated, for example, 2 to 3 times a day, or more, and generally over a prolonged period of at least 4 weeks, or even 4 to 15 weeks, with, where appropriate, one or more periods of stoppage.
 
Therefore administration for at least 30 days or 60 days (i.e. 15 weeks) is rendered obvious. Claims 17 and 38 are included in this rejection (claims 17 and 38).
Gueniche teaches treating human skin (supra). Therefore claim 18 is included in this rejection (claim 18).

The topical cosmetic formulations contain a supernatant obtained from the culture of B. coagulans, e.g., BC30. The supernatant is the metabolic byproduct produced during bacterial fermentation. It is naturally derived from Ganeden BC30, an organism that is generally regarded as safe (GRAS). The supernatant includes the following compounds: naturally derived L+ lactic acid, bacteriocin, hydrogen peroxide, enzymes, and other metabolites.
Because Ganeden discloses the cited Bacillus coagulans strains, a supernatant from said cells is expected to comprise the same components disclosed by Applicant. Therefore claims 57-59 are included in this rejection (claims 57-59).
Gueniche suggests formulation as a gel ([0115]). Therefore claim 63 is rendered obvious as claimed (claim 63).
Gueniche discloses the composition may be an oil-in-water (O/W) emulsion or water-in-oil emulsion (W/O) ([0107]). Therefore claim 64 is included in this rejection (claim 64).
Claim 65 is rendered obvious on the grounds set forth in the rejection of claim 9 above (claim 65).

Gueniche discloses the following ([0120]):

As fatty substances that may be used in the invention, mention may be made of mineral oils, for instance hydrogenated polyisobutene and liquid petroleum jelly, plant oils, for instance the liquid fraction of shea butter, sunflower oil and apricot kernel oil, animal oils, for instance perhydrosqualene, synthetic oils, 

Therefore the art suggests the use of a fatty alcohol (hence, an alcohol). Therefore claim 68 is included in this rejection (claim 68).
As evidenced by Hendel et al., a vegetable oil “is oil that is extracted from various types of fruits, seeds, grains, and nuts” (page 1, first sentence). Gueniche suggests the use of apricot oil ([0120]). Therefore the art suggests vegetable oil. Claim 69 is included in this rejection (claim 69).
Gueniche suggests lyophilization (supra). Therefore claim 70 is included in this rejection (claim 70).
Claim 73 recites the supernatant is from a culture of B. coagulans in media comprising glucose. Claim 82 recites the supernatant is from a culture in which 100% of the cultured cells are from B. coagulans. These are interpreted to be a product by process limitations that does not distinguish the claimed supernatant from that of the prior art.
MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious 

Therefore claim 73 and 82 are included in this rejection (claims 73 and 82).
The claimed method is rendered obvious as set forth above. The instant specification discloses the active ingredient is the bacteria (PG Pub [0148]). Therefore topical application of the same active ingredient would be expected to produce the effects recited in claims 76-77. Therefore claims 76-77 are rendered obvious (claims 76-77).
Gueniche teaches a composition for topical application according to the invention may generally comprise from 0.0001% to 30% by weight of microorganisms per gram of composition ([0096]). The MPEP teaches a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. Therefore claim 86 is included in this rejection (claim 86).
Claim 45 is drawn to a method of reducing visible signs of aging in a subject. As evidenced by Igarashi (supra), all human skin comprises fine lines and wrinkles (i.e., a visible sign of aging).  Therefore skin of any human will inherently comprise such wrinkles across the face. The face of any human reads on the subject recited in the preamble of claim 45. 
The teachings of Gueniche and Ganeden as set forth above are reiterated. 
It would have been obvious to use the Ganeden probiotic supernatant in the method disclosed by Gueniche. One would have been motivated to do so since Gueniche treats conditions associated with aging, and Ganeden teaches Bacillus coagulans GBI-30 prima facie obvious.  

As recited above, Gueniche teaches the disclosed skin impairments “may appear from the age of 7 to 9 and may continue beyond the age of 40, and may especially beyond the age of 60”. It would have been obvious to treat a subject that is at least 35 years old. One would do so since Gueniche teaches skin impairments increase with age. The skilled artisan would want to treat the age great that is most affected.
Claim 45 recites the supernatant is from a culture of isolated Bacillus coagulans cells in which at least 99% of the cells in the culture of Bacillus coagulans cells. This is interpreted to be a product by process limitation. The claimed recitation does not distinguish the claimed supernatant over that taught by the prior art. The art teaches a supernatant from the claimed cells.

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).

	
Therefore claim 45 is rendered obvious (claim 45).

Gueniche suggests preparing a lyophilized powder (hence, dry) ([0049]).The art teaches said powder can be reconstituted to prepare a dispersion at the time of use ([0141]). Therefore claim 48 is rendered obvious as claims (claim 48).
The claimed therapeutic is known in the prior art. Because the claimed method is rendered obvious, one would expect to see an improvement or reduction in 4 or 8 weeks when topically applied. Therefore claims 51-52 are included in this rejection (claims 51-52). 
claim 53).
The claimed therapeutic is known in the prior art. Because the claimed method is rendered obvious, one would expect to see an improvement or reduction as recited in claim 54. Therefore claim 54 is included in this rejection (claim 54). 
Claims 60-62 recite components of the supernatant. Examiner notes the supernatant is obtained by culturing Bacillus coagulans cells. As set forth above, Gueniche discloses a composition comprising a cell supernatant. Because the supernatant is produced by culturing the same cells, it would be expected to comprise the same components. Further, the following is noted from the instant specification ([0093] PG Pub):
The topical cosmetic formulations contain a supernatant obtained from the culture of B. coagulans, e.g., BC30. The supernatant is the metabolic byproduct produced during bacterial fermentation. It is naturally derived from Ganeden BC30, an organism that is generally regarded as safe (GRAS). The supernatant includes the following compounds: naturally derived L+ lactic acid, bacteriocin, hydrogen peroxide, enzymes, and other metabolites.
Because Ganeden discloses the cited Bacillus coagulans strains, a supernatant from said cells is expected to comprise the same components disclosed by Applicant. Therefore claims 60-62 are included in this rejection (claims 60-62).
Gueniche suggests lyophilization (supra). Therefore claim 71 are included in this rejection (claim 71).
The claimed method is rendered obvious as set forth above. The instant specification discloses the active ingredient is the bacteria (PG Pub [0148]). Therefore topical (claims 78-81).
Claim 83 recite the supernatant is from a culture in which 100% of the cultured cells are from B. coagulans. These are interpreted to be a product by process limitations that does not distinguish the claimed supernatant from that of the prior art.
MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Therefore claim 83 are included in this rejection (claim 83).
Gueniche teaches a composition for topical application according to the invention may generally comprise from 0.0001% to 30% by weight of microorganisms per gram of composition ([0096]). The MPEP teaches a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. Therefore claims 87 are included in this rejection (claim 87).
Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
B. coagulans culture supernatant from GBI-30 strain (ATCC Designation Number PTA-6086), GBI-20 strain (ATCC Designation Number PTA-6085), and GBI-40 strain (ATCC Designation Number PTA-6087)”. The Applicant argues Gueniche provides a laundry list of possible bacterial strains, but does not teach or suggest the claimed strains. It is argued that Gueniche fails to provide evidence that “all types of probiotic bacteria could function in a composition to reduce wrinkles”. The Applicant notes the only strain used by Gueniche in the examples is Lactobacillus paracasei CNCM 1-2116 (ST11), and that the examples do not use a supernatant. The Applicant argues Gueniche et al., do not teach or disclose the use of at least 99% B. coagulans to obtain a supernatant for use in the composition. 
Arguing that Gueniche recites a laundry list of possible bacterial components, the Applicant alleges a formula using the supernatant from a culture of isolated Bacillus coagulans cells in which at least 99% of the cells in the culture are Bacillus coagulans cells would not have been obvious in view of the secondary references (Ganeden). The Applicant argues even assuming arguendo, that Gueniche et al., is supplemented with the Ganeden press releases of 2010 and 2015, the composition of Gueniche et al., would be fundamentally different because the intention of Gueniche et al., is the use of a powder from lactobacillus cells and not a supernatant having undisclosed components. The Applicant argues the ranges taught by Gueniche are in reference to lactobacillus cells and not a supernatant. The arguments state that claims have been amended to require a range of 5-45% et al. and Igarishi et al. fail to cure the deficiencies of Gueniche et al. in view of Ganeden et al.  
EXAMINER’S RESPONSE
The arguments are not persuasive. The arguments state the instantly claimed invention requires B. coagulans culture supernatant from GBI-30 strain (ATCC Designation Number PTA-6086), GBI-20 strain (ATCC Designation Number PTA-6085), and GBI-40 strain (ATCC Designation Number PTA-6087). Examiner notes this is not recited in the claims. Claim 9 only requires a supernatant “selected from the group consisting of” one of the claimed strains. The method of claim 9 does not require supernatant from all of the claimed strains, as alleged by the Applicant. While Applicant argues Gueniche does not teach or suggest the claimed strains, this was acknowledged by Examiner in the rejection of record. Gueniche suggests the use of Bacillus coagulans as a preferred probiotic for use in the claimed invention, and discloses the use of supernatant obtained from probiotics. The Applicant argues Gueniche et al., do not teach or disclose the use of at least 99% B. coagulans to obtain a supernatant for use in the composition. This was acknowledged in the rejection above. The Ganeden reference discloses a supernatant prepared using the claimed strains. Because the Ganeden reference and the claim use the same bacterial strain to prepare a supernatant, they would be expected to be the same. Further, Ganeden discloses the supernatant is prepared from a single strain. Therefore all the cells (hence, at least 99%) are interpreted to be from the B. coagulans strain disclosed by Ganeden. 
Lactobacillus paracasei CNCM 1-2116 (ST11), and that the examples do not use a supernatant. Examiner notes these arguments are only directed to the examples disclosed by Gueniche. As set forth above, Gueniche suggests the use of B. coagulans. The art is silent regarding the strain. Gueniche suggests the use of a supernatant (supra). The Applicant alleges the intention of Gueniche is “the use of a powder from lactobacillus cells and not a supernatant having undisclosed components”. This argument is not persuasive. Gueniche discloses ([0098]): 
a microorganism may also be included in a composition in the form of fractions of cell components or in the form of metabolites, in particular in the form of a lysate. The microorganism(s), metabolite(s) or fraction(s) may also be introduced in the form of a lyophilized powder, a culture supernatant and/or, where appropriate, in a concentrated form

Therefore the art suggests introducing a microorganism to a composition in supernatant form. Examiner notes a supernatant is cited by the art as an alternative to a lyophilized powder. Therefore the intent is of the reference is not directed only to a powder, as argued by the Applicant.
The Applicant states claim 9 has been amended to require 5-45% of a supernatant, and argues the ranges cannot be extrapolated from Gueniche et al. Examiner notes the claim requires “at least 5% to 45%”. An amount of at least 5% is interpreted to read on this limitation. Gueniche teaches the composition may comprise 0.0001-30% of a microorganism, and teaches the microorganism can be included in the form of a culture supernatant. Examiner notes claim 9 encompasses any amount above 5% (i.e., at least) by weight or volume. Therefore the claimed range of therapeutic would be obvious.


Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653